Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 1 of 24 PageID #: 14865


                                                                           FILED
                                                                   VANESSA L ARMSTRONG, CLERK

                                                                    September 17, 2020
                                                                     U.S. DISTRICT COURT
                                                                  WESTERN DISTRICT OF KENTUCKY
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 2 of 24 PageID #: 14866
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 3 of 24 PageID #: 14867
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 4 of 24 PageID #: 14868
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 5 of 24 PageID #: 14869
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 6 of 24 PageID #: 14870
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 7 of 24 PageID #: 14871
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 8 of 24 PageID #: 14872
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 9 of 24 PageID #: 14873
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 10 of 24 PageID #: 14874
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 11 of 24 PageID #: 14875
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 12 of 24 PageID #: 14876
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 13 of 24 PageID #: 14877
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 14 of 24 PageID #: 14878
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 15 of 24 PageID #: 14879
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 16 of 24 PageID #: 14880
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 17 of 24 PageID #: 14881
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 18 of 24 PageID #: 14882
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 19 of 24 PageID #: 14883
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 20 of 24 PageID #: 14884
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 21 of 24 PageID #: 14885
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 22 of 24 PageID #: 14886
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 23 of 24 PageID #: 14887
Case 3:16-cv-00608-GNS-RSE Document 344 Filed 09/17/20 Page 24 of 24 PageID #: 14888
